DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/9/2019 is being considered by the examiner.  The printed date for NPL reference 9, was corrected from “August 15, 201” to -- August 15, 2019 --.  The NPL reference 9 was considered.  The NPL reference 11 was crossed out because it is a book without citing the pages relevant to the Instant Application.  (See MPEP 609, 37 CFR 1.98)  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 15, & 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coffy (US Patent No. 4,645,143).  
Regarding claims 1 & 19
	Coffy teaches an aircraft, (See column 1, lines 8-14 & figures 1-3) comprising: a fuselage; (See column 1, lines 8-14) an aircraft landing gear assembly, (See column 1, lines 8-14 & figures 1-3) comprising: two composite skid members (See column 7, lines 21-30 & figures 1-3, ref # 1) configured to contact the ground, wherein each composite skid member (See column 7, lines 21-30 & figures 1-3, ref # 1) comprises a first cross-section (See figures 1-3, ref # 1, lengthwise) and a second cross-section, (See figures 1-3, ref # 1, widthwise) and wherein the first cross-section (See figures 1-3, ref # 1, lengthwise) is different than the second cross-section; (See figures 1-3, ref # 1, widthwise) and two cross members (See column 7, lines 21-45 & figures 1-3, ref # 4 & 5) configured to couple to a fuselage of an aircraft (See column 1, lines 8-14 & figures 1-3) and configured to interconnect the two composite skid members.  (See column 7, lines 21-45 & figures 1-3, ref # 1)  

Regarding claim 2
	Coffy teaches wherein the two cross members (See column 7, lines 21-45 & figures 1-3, ref # 4 & 5) comprise a front cross member (See column 7, lines 21-45 & figures 1-3, ref # 4) and a rear cross member.  (See column 7, lines 21-45 & figures 1-3, ref # 5)  

Regarding claim 3


Regarding claim 4
	Coffy teaches wherein the composite material (See column 7, lines 21-30) comprises carbon fiber reinforced polymer.  (See column 7, lines 21-30)  

Regarding claim 5
	Coffy teaches wherein a respective composite skid member (See column 7, lines 21-30 & figures 1-3, ref # 1) comprises: a central portion (See column 7, lines 21-30 & figures 1-3, ref # 1) that corresponds to a midpoint of the respective composite skid member; (See column 7, lines 21-30 & figures 1-3, ref # 1) and two end portions, (See column 7, lines 21-30 & figures 1-3, ref # 2 & 3) wherein a respective end portion (See column 7, lines 21-30 & figures 1-3, ref # 2 & 3) corresponds to an end of the respective composite skid member.  (See column 7, lines 21-30 & figures 1-3, ref # 1)  

Regarding claim 6
	Coffy teaches wherein the central portion (See column 7, lines 21-30 & figures 1-3, ref # 1) is disposed between the two end portions.  (See column 7, lines 21-30 & figures 1-3, ref # 2 & 3)  


	Coffy teaches wherein the aircraft is a helicopter.  (See column 1, lines 8-14)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  
Claims 16 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffy (US Patent No. 4,645,143) in view of Fews et al. (Pub No. US 2011/0210201 A1).  
Regarding claim 16
	Coffy teaches an aircraft landing gear assembly, (See column 1, lines 8-14 & figures 1-3) comprising: two composite skid members (See column 7, lines 21-30 & figures 1-3, ref # 1) configured to contact the ground, wherein each composite skid member (See column 7, lines 
	Coffy does not teach wherein the two cross members are composed of metallic material.  
	However, Fews teaches wherein the two cross members (See figures 3 & 6, ref # 301, 601, & 603) are composed of metallic material.  (See paragraph 0022 & figure 3, ref # 303)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have two cross members that are composed of metallic material as taught by Fews in the aircraft of Coffy, so as to improve strength and stiffness while maintaining the level of energy absorption.  

Regarding claim 17
	Coffy teaches wherein: the two composite skid members (See column 7, lines 21-30 & figures 1-3, ref # 1) comprise two skid members (See column 7, lines 21-30 & figures 1-3, ref # 1) made of carbon fiber reinforced polymer.  (See column 7, lines 21-30)  
	Coffy does not teach wherein: the metallic material comprises an aluminum alloy.  

	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the metallic material comprises an aluminum alloy as taught by Fews in the aircraft of Coffy, so as to improve strength and stiffness while maintaining the level of energy absorption.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffy (US Patent No. 4,645,143) in view of Fews et al. (Pub No. US 2011/0210201 A1) as applied to claim 16 above, and further in view of Talmage, Jr (US Patent No. 7,946,530 B1).  
Regarding claim 18
	Coffy teaches wherein a respective composite skid member (See column 7, lines 21-30 & figures 1-3, ref # 1) comprises: a central portion (See column 7, lines 21-30 & figures 1-3, ref # 1) that corresponds to a midpoint of the respective composite skid member, (See column 7, lines 21-30 & figures 1-3, ref # 1) wherein the central portion comprises the first cross-section, (See figures 1-3, ref # 1, lengthwise) and wherein the first cross-section (See figures 1-3, ref # 1, lengthwise) has a first dimensional measurement; (See figures 1-3, ref # 1, lengthwise) and two end portions, (See column 7, lines 21-45 & figures 1-3, ref # 2 & 3) wherein a respective end portion (See column 7, lines 21-45& figures 1-3, ref # 2 & 3) corresponds to an end of the respective composite skid member.  (See column 7, lines 21-45 & figures 1-3, ref # 1)  
	A modified Coffy does not teach wherein the respective end portion comprises the second cross-section, wherein the second cross-section has a second dimensional 
	However, Talmage teaches wherein a central portion (See column 3, lines 49-51, column 4, lines 49-51, column 5, lines 1-15, & figures 4-7, ref # 7) that corresponds to a midpoint of the respective skid member, (See column 3, lines 49-51, column 4, lines 49-51, column 5, lines 1-15, & figures 4-7, ref # 7) wherein the central portion comprises the first cross-section, (See column 3, lines 49-51, column 4, lines 49-51, column 5, lines 1-15, & figures 4-7, ref # 7) and wherein the first cross-section has a first dimensional measurement; (See column 3, lines 49-51, column 4, lines 49-51, column 5, lines 1-15, & figures 4-7, ref # 7) and two end portions, (See column 3, lines 49-51, column 4, lines 49-51, column 5, lines 1-15, & figures 4-7, ref # 7) wherein a respective end portion corresponds to an end of the respective skid member, (See column 3, lines 49-51, column 4, lines 49-51, column 5, lines 1-15, & figures 4-7, ref # 7) wherein the respective end portion comprises the second cross-section, (See column 3, lines 49-51, column 4, lines 49-51, column 5, lines 1-15, & figures 4-7, ref # 7) wherein the second cross-section has a second dimensional measurement, (See column 3, lines 49-51, column 4, lines 49-51, column 5, lines 1-15, & figures 4-7, ref # 7) and wherein the first dimensional measurement is greater than the second dimensional measurement.  (See column 3, lines 49-51, column 4, lines 49-51, column 5, lines 1-15, & figures 4-7, ref # 7)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the respective end portion comprises the second cross-section, wherein the second cross-section has a second dimensional measurement, and wherein the .  
	
Claims 7, 11, 12, & 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffy (US Patent No. 4,645,143) as applied to claims 1 & 19 above, and further in view of Talmage, Jr (US Patent No. 7,946,530 B1).  
Regarding claim 7
	Coffy teaches wherein: the central portion (See column 7, lines 21-30 & figures 1-3, ref # 1) comprises the first cross-section, wherein the first cross-section has a first dimensional measurement.  (See figures 1-3, ref # 1)  
	Coffy does not teach wherein the respective end portion comprises the second cross-section, wherein the second cross-section has a second dimensional measurement, and wherein the first dimensional measurement is greater than the second dimensional measurement.  
	However, Talmage teaches wherein the central portion comprises the first cross-section, wherein the first cross-section has a first dimensional measurement; (See figures 4-7, ref # 7) and the respective end portion comprises the second cross-section, (See figures 4-7, ref # 7) wherein the second cross-section has a second dimensional measurement, (See figures 4-7, ref # 7) and wherein the first dimensional measurement (See figures 4-7, ref # 7) is greater than the second dimensional measurement.  (See column 3, lines 49-51, column 4, lines 49-51, column 5, lines 1-15, & figures 4-7, ref # 7)  


Regarding claim 11
	Coffy does not teach wherein the central portion has a higher inertia than the respective end portion.  
	However, Talmage teaches wherein the central portion has a higher inertia than the respective end portion.  (See column 3, lines 49-51, column 4, lines 49-51, column 5, lines 1-15, & figures 4-7, ref # 7)  Since the central portion is larger in size it would be increase stiffness and therefore increase inertia.  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the central portion that has a higher inertia than the respective end portion as taught by Talmage in the aircraft of Coffy, so as to absorb the landing impact.  

Regarding claim 12
	Coffy does not teach wherein the central portion comprises two transitional sections, wherein each transitional section has cross-sections that progressively decrease in size from the first cross-section to the second cross- section.  

	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the central portion comprises two transitional sections, wherein each transitional section has cross-sections that progressively decrease in size from the first cross-section to the second cross- section as taught by Talmage in the aircraft of Coffy, so as to absorb the landing impact.  

Regarding claim 20
	Coffy teaches wherein a respective composite skid member (See column 7, lines 21-30 & figures 1-3, ref # 1) comprises: a central portion (See column 7, lines 21-30 & figures 1-3, ref # 1) that corresponds to a midpoint of the respective composite skid member, (See column 7, lines 21-30 & figures 1-3, ref # 1) wherein the central portion (See column 7, lines 21-30 & figures 1-3, ref # 1) comprises the first cross-section, (See figures 1-3, ref # 1, lengthwise) and wherein the first cross-section (See figures 1-3, ref # 1, lengthwise) has a first dimensional measurement; (See figures 1-3, ref # 1, lengthwise) and two end portions, (See column 7, lines 21-45 & figures 1-3, ref # 2 & 3) wherein a respective end portion (See column 7, lines 21-45 & figures 1-3, ref # 2 & 3) corresponds to an end of the respective composite skid member.  (See column 7, lines 21-30 & figures 1-3, ref # 1)  

	However, Talmage teaches wherein a central portion (See column 3, lines 49-51, column 4, lines 49-51, column 5, lines 1-15, & figures 4-7, ref # 7) that corresponds to a midpoint of the respective skid member, (See column 3, lines 49-51, column 4, lines 49-51, column 5, lines 1-15, & figures 4-7, ref # 7) wherein the central portion comprises the first cross-section, and wherein the first cross-section has a first dimensional measurement; (See column 3, lines 49-51, column 4, lines 49-51, column 5, lines 1-15, & figures 4-7, ref # 7) and two end portions, (See column 3, lines 49-51, column 4, lines 49-51, column 5, lines 1-15, & figures 4-7, ref # 7) wherein a respective end portion corresponds to an end of the respective skid member, (See column 3, lines 49-51, column 4, lines 49-51, column 5, lines 1-15, & figures 4-7, ref # 7) wherein the respective end portion comprises the second cross-section, (See column 3, lines 49-51, column 4, lines 49-51, column 5, lines 1-15, & figures 4-7, ref # 7) wherein the second cross-section has a second dimensional measurement, (See column 3, lines 49-51, column 4, lines 49-51, column 5, lines 1-15, & figures 4-7, ref # 7) and wherein the first dimensional measurement is greater than the second dimensional measurement.  (See column 3, lines 49-51, column 4, lines 49-51, column 5, lines 1-15, & figures 4-7, ref # 7)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have respective end portion that comprises the second cross-section, wherein the second cross-section has a second dimensional measurement, and wherein the .  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffy (US Patent No. 4,645,143) as applied to claim 1 above, and further in view of Rene et al. (US Patent No. 5,211,359).  
Regarding claim 13
	Coffy does not teach further comprising a scuff guard coupled to each composite skid member, wherein the scuff guard is configured to surround at least a bottom portion of each composite skid member.  
	However, Rene teaches further comprising a scuff guard (See figure 1, ref # 19) coupled to each composite skid member, (See figure 1, ref # 2) wherein the scuff guard (See figure 1, ref # 19) is configured to surround at least a bottom portion of each composite skid member.  (See column 4, lines 25-32, column 6, lines 24-31, & figure 1, ref # 2)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a scuff guard coupled to each composite skid member, wherein the scuff guard is configured to surround at least a bottom portion of each composite skid member as taught by Rene in the aircraft of Coffy, so as to reduce wear to the skids.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffy (US Patent No. 4,645,143) as applied to claim 1 above, and further in view of Rossfeldt et al. (Pub No. US 2009/0014919 A1).  
Regarding claim 14
	Coffy teaches wherein the two composite skid members (See column 7, lines 21-30 & figures 1-3, ref # 1) comprise composite skid members.  (See column 7, lines 21-30 & figures 1-3, ref # 1)  
	Coffy does not teach wherein the composite skid members manufactured using a filament winding process, a hand lay-up process, a mandrel of multiple pieces, a eutectic salt mandrel, an inflatable bladder, or combinations thereof.  
	However, Rossfeldt teaches wherein the composite members manufactured using a filament winding process, a hand lay-up process, a mandrel of multiple pieces, a eutectic salt mandrel, an inflatable bladder, or combinations thereof.  (See paragraphs 0003, 0009, 0011, & 0054)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have composite skid members manufactured using a filament winding process, a hand lay-up process, a mandrel of multiple pieces, a eutectic salt mandrel, an inflatable bladder, or combinations thereof as taught by Rossfeldt in the aircraft of Coffy, since these are well-known manufacturing processes to make composite members including carbon fiber reinforced polymer members.  

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Regarding claim 8, 
The prior art does not disclose or suggest the claimed “the first dimensional measurement corresponds to a first diameter measurement of the first cross-section of the central portion; and the second dimensional measurement corresponds to a second diameter measurement of the second cross-section of the respective end portion, wherein the first diameter measurement is greater than the second diameter measurement” in combination with the remaining claim elements as set forth in claim 8.  
Regarding claim 9, 
The prior art does not disclose or suggest the claimed “the first dimensional measurement corresponds to a first length measurement of the first cross-section of the central portion; and the second dimensional measurement corresponds to a second length measurement of the second cross-section of the respective end portion, wherein the first length measurement is greater than the second length measurement” in combination with the remaining claim elements as set forth in claim 9.  
Regarding claim 10, 
The prior art does not disclose or suggest the claimed “the first dimensional measurement corresponds to a first width measurement of the first cross-section of the central portion; and the second dimensional measurement corresponds to a second width measurement of the second cross-section of the respective end portion, wherein the first width measurement is greater than the second width measurement” in combination with the remaining claim elements as set forth in claim 10.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Amante et al. (Pub No. US 2013/0112810 A1) discloses an aircraft, a helicopter, a landing gear assembly, two skid members, two cross members, a front cross member, a rear cross member, the two skid members and the two cross members have a rectangular cross-section.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647